Citation Nr: 1138220	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for dyshidrotic eczema of the hands, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

When this case was previously before the Board in June 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

In  June 2011 correspondence, the Veteran asserted that the nerves of his upper and lower extremities were part of his service-connected skin disability, and that this was all caused by exposure to Agent Orange.  He said that he had been getting treatment for this disability from a private doctor and VA.  The Board finds that this correspondence constitutes a claim for service connection for a nerve disability of the upper and lower extremities, to include as secondary to service-connected dyshidrotic eczema of the hands and secondary to Agent Orange exposure.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent clinical evidence of record does not show that the Veteran's dyshidrotic eczema of the hands covers an area of more than 40 percent of the entire body, affects more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for dyshidrotic eczema of the hands have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in July 2007, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and the Veteran's correspondence to VA.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded VA examinations in November 2007 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file and/or medical records.  They consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  They provide clinical findings which are pertinent to the criteria applicable to rating the disability on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A May 1971 rating decision granted the Veteran service connection for dyshidrotic eczema of the hands.  The evaluation was 10 percent under Diagnostic Code 7806.  A November 1977 rating decision assigned a 30 percent evaluation under Diagnostic Code 7806, effective November 1977.  Thus, the Veteran's 30 percent evaluation has been in effect for more than 20 years.  Any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2010).

The Veteran's disability is evaluated under Diagnostic Code 7806 for dermatitis or eczema.  Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at Diagnostic Code 7806.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  

Pursuant to Diagnostic Code 7806, a rating of 60 percent is warranted for dermatitis or eczema when the condition covers an area of more than 40 percent of the entire body or affects more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 

As the Board noted in its June 2011 remand, a March 2003 RO decision denied the Veteran entitlement to service connection for lichen simplex chronicus (LSC), also evaluated by Diagnostic Code 7806.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007) defines LSC as eczema caused by repeated itching and rubbing or scratching of the skin.  Thus, the Veteran has been diagnosed with a skin disability for which he is service-connected, and also a second skin disability for which he is not service-connected.

The Veteran contends that his dyshidrotic eczema of the hands has spread to his upper extremities and back.  A May 2010 informal hearing presentation states that the Veteran's eczema involves extensive portions of his body and requires systemic medication.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 30 percent for dyshidrotic eczema of the hands.  The evidence of record is simply negative for any indication that the Veteran's service-connected disability results in the criteria for a 60 percent evaluation.  

The evidence of record includes a December 2006 VA medical record which reflects that upon clinical inspection and palpation of the skin, no acute rashes, lesions, or indurations were noted.  A November 2007 VA examination report reflects that there had been no skin disease treatment in the past 12 months, and specifies that there were no systemic symptoms.  Upon clinical examination, there were irregular round and linear hypopigmented scars on the Veteran's bilateral upper extremities and upper back.  There were also scattered excoriations on the Veteran's bilateral upper extremities, upper back, and bilateral lower extremities.  The report reflects "~ 10", which appears to signify similarity to 10; however, it does not clearly reflect whether there were approximately 10 excoriations, or whether approximately 10 percent of the body, or exposed area of the body was affected. 

The Veteran was provided another VA skin examination in August 2010 to clarify the actual symptoms and manifestations of his service-connected disability.  The corresponding report provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The resulting diagnosis was history of dyshidrotic eczema, not seen today; keratolysis exfoliative of the palms (active); neurodermatitis; seborrheic dermatitis; and history of recent cellulitis likely secondary to toe web infection.  

The examiner stated that there was no evidence of dyshidrotic eczema that day.  There was only keratolysis exfoliative, thus zero percent of the Veteran's body was affected by dyshidrotic eczema that day.  The examiner stated that there was no need for systemic therapy for dyshidrotic eczema.  The examiner further stated that the Veteran did suffer from keratolysis exfoliative, neurodermatitis, seborrheic dermatitis, and recent cellulitis that were easily distinguishable from the claimed features of dyshidrotic eczema.  The examiner provided the rationale that the clinical features of dyshidrotic eczema were not seen, but those of keratolysis exfoliative, neurodermatitis, seborrheic dermatitis were seen.  

The Board is aware that the printed copy of the August 2010 examination report in the claims file is missing some letters on the right margin.  Nevertheless, given the detail of the objective findings that are set forth clearly in the report, a reader can reasonably construe the plain meaning of the report within the four corners of the document itself.  Indeed, in an August 2011 Informal Hearing Presentation the Veteran's own representative noted in essence that "[u]sing context clues it is quite possible" that the report stated that clinical features of dyshidrotic eczema were not seen on current examination.  Accordingly, the Board finds that the August 2010 VA examination report is complete and adequate.

Moreover, the Veteran's representative did not request another examination but merely asked the Board to review the August 2010 VA examination report and ensure that it was adequate for the RO to have made a determination.  In this regard, the Board observes that it considers appeals on a de novo basis.

The Board is aware of the Veteran's complaints regarding his dyshidrotic eczema of the hands.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report pain or appearances but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected dyshidrotic eczema of the hands warrants an evaluation in excess of 30 percent.  Further, the Veteran has not described observable symptoms that would satisfy the criteria for an evaluation in excess of 30 percent.  

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the Veteran's dyshidrotic eczema of the hands.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for dyshidrotic eczema of the hands.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent for dyshidrotic eczema of the hands is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


